DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 31-57 are currently pending.  Claims 31 and 36-44 were amended in the Reply filed 10/19/2022.  Claims 36-37, 47, and 52-57 are withdrawn.  Claims 31-35, 38-46, and 48-51 are presently considered on the merits.

Examiner Note
The claim set filed 10/19/2022 incorrectly identifies claims 33-34 and 50 as withdrawn.  Notably, claims 41-44 depend upon claim 34, but were not marked as withdrawn.  However, these claims have been examined as reading upon the originally elected species.  If Applicant meant to cancel such claims, they should be canceled rather than marked “withdrawn”.  Currently, claims 31-35, 38-46, and 48-51 are considered on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 31-51) and the species of “Active Comparator: Group 1” in the reply filed on 2/14/2022 was previously acknowledged.
Claims 52-57 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
The originally elected species was understood to be “Active Comparator: Group 1”, specifically the polypeptide of R21 (SEQ ID NO: 1) in combination with Matrix-M1™ (see, e.g., Reply filed 2/14/2022 at 7-8), wherein Matrix-M1™ is identified as “a commercially-available adjuvant” that is “composed of 40 nanometer particles based on saponin extracted from the Quillaja Saponaria Molina bark together with cholesterol and phospholipid” (see, e.g., Reply filed 2/14/2022 at 7-8; see Spec. filed 1/24/2020 at 43).  The “Active Comparator: Group 1” received three vaccinations with 10µg R21 and 50µg of “Matrix M1” on days 0, 28, and 56 (see, e.g., Spec. filed 1/24/2020 at 43).  
The amended claims filed 10/19/2022 are understood to continue reading upon the originally elected species, which was previously examined.  This is reasonable because the amended claim scope of claim 31 is understood to be fully satisfied by dependent claims 33-34. The elected species is understood to read upon instant claims 31-35, 38-46, and 48-51.  
Following an extensive search and examination, the originally elected species has been deemed anticipated and/or obvious in view of the prior art as applied below.  
Claims 36-37 and 47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution.
Claims 31-35, 38-46, and 48-51 have been examined as set forth below.

Priority
The earliest priority claim to GB1712092.4 filed 7/27/2017 is acknowledged. 

Information Disclosure Statement
No updated IDS was filed in the Reply submitted 10/19/2022.

Claim Interpretation
For purposes of Examination, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claim 31 is representative of the pending claim scope, and presently recites:
31. 	A method of immunization of a human subject susceptible to Plasmodium falciparum infection comprising administering a composition to said subject, said composition comprising a pharmaceutically acceptable carrier, diluent or excipient and a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, or a sequence having at least 80% sequence identity to the polypeptide SEQ ID NO: 1 , wherein said  polypeptide is in the form of a virus-like particle (VLP), wherein said VLP comprises less than 10% free hepatitis B surface antigen protein, wherein at least one dose of the polypeptide in the range 0.0000125 to 0.0003333 mg/kg is administered to the subject  when said subject is at least 18 years old, or at least one dose of the polypeptide in the range 0.00000625 to 0.001667 mg/kg is administered to the subject  when said subject is less than 18 years old.
The applicable claim interpretation of the amended claim is set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The patient population of “human subject[s] susceptible to Plasmodium falciparum infection” is not defined on record and is therefore given the broadest reasonable interpretation to include all human subjects.  This is reasonable because presumably all humans can be infected with Plasmodium falciparum.  This definition was not disputed by Applicant in the Reply filed 10/19/2022.
The phrase “wherein said ” is understood to necessarily be satisfied by the R21 polypeptide in view of the Specification filed 1/24/2020, which states that 
The R21 polypeptide is suitably assembled into virus-like particles (VLPs). The R21 polypeptide self-assembles - no additional helper protein is required. Thus sometimes the polypeptide may be referred to as a virus-like particle (VLP) or ‘particle’.
(see, e.g., Spec. filed 1/24/2020 at 14 at lines 20-28)
As such, R21 (i.e., instant SEQ ID NO: 1) is understood to inherently form a VLP (see id; see also id at 15 at lines 30-35).  Therefore, it is understood that the originally elected species necessarily satisfies the “wherein” clause.  This interpretation was not disputed by Applicant in the Reply filed 10/19/2022.
	The phrase “wherein said VLP comprises less than 10% free hepatitis B surface antigen protein” (hepatitis B surface antigen, a.k.a., HBsAg) is reasonably inferred to be a purity requirement, wherein the pharmaceutical composition comprises 10% or less unfused (“free”) HBsAg (see, e.g., Spec. filed 1/24/2020 at 17 at lines 20-30), which is reasonable because SEQ ID NO: 1 is a fusion protein composed in part of HBsAg (see, e.g., id. at Example 3 at 49 at lines 1-15, SEQ ID NO: 1).  Accordingly, unless specifically noted in the prior art as unremovable, any disclosures of R21 are presumed to include purified R21 in the absence of impurities such as free HBsAg; this is reasonable, because purification of proteins is routine and well-established in the art.  Accordingly, prior art teaching the elected species is understood to fully satisfy this “wherein” clause.  This interpretation was not disputed by Applicant in the Reply filed 10/19/2022.
	The phrase “SEQ ID NO: 1 ” is understood to refer to SEQ ID NO: 1, which is also known as and referred to as “R21 polypeptide”. 
The phrase 
....or a sequence having at least 80% sequence identity to SEQ ID NO: 1 (R21 polypeptide), wherein said R21 polypeptide is in the form of a virus-like particle (VLP), wherein said VLP comprises less than 10% free hepatitis B surface antigen protein...
is understood to mean that the exact sequence of SEQ ID NO: 1 is not required.   In view of the amendments filed 10/19/2022, the scope of claim 31 has been substantially broadened such that the previous two contingent limitations that depended upon the selection of the single, exact species of “R21 polypeptide”, are now amended to apply to any sequence “having at least 80% sequence identity to SEQ ID NO: 21”.  Accordingly, the previously contingent limitations now apply to >>100,000,000,000 species of polypeptides rather than just one1. 
	Regarding instant claim 32, Examiner previously noted that 
“the originally elected species of SEQ ID NO: 1 (R21) is reasonably inferred to fully satisfy all structural limitations required at instant claim 32.  If this is incorrect, Applicant should so state in a subsequent response and claim 32 may be withdrawn as directed to a non-elected species.”
Applicant did not dispute the Examiner’s inference in the response filed 10/19/2022, and therefore the Examiner’s understanding is presumed correct.
	As amended in the Reply filed 10/19/2022, claim 31 now recites the limiting ranges of 
at least one dose of the polypeptide in the range 0.0000125 to 0.0003333 mg/kg is administered to the subject when said subject is at least 18 years old, or at least one dose of the polypeptide in the range 0.00000625 to 0.001667 mg/kg is administered to the subject when said subject is less than 18 years old.
These ranges are understood to implicitly refer to the weight ranges of human children and human adults.  Claim 31 does not further limit this range of mg/kg to any particular limited range of human body weights in kilograms. This is pertinent because weight ranges for human within the scope of the instant claims is understood to vary substantially.  Specifically, humans “under the age of 18” may weigh less than 0.831 kg 2 and up to at least 600 pounds (272.15 kg)3. In addition, humans 18 or older may weigh up to at least 1,041 pounds (472.1897 kg)4, and less than 60 kg.  Given this vast range, it is understood that the originally elected species continues to read upon the amended claim scope by assuming a human patient with a weight of 60-80 kg and an administered dosage of 10 µg (see, e.g., Reply filed 10/19/2022 at 11 at 4th ¶, wherein Applicant admits that a 10 µg dose reads upon the amended claim scope).  This is also reasonable in view of dependent claims 33-34, which are understood to fully satisfy the requirements of independent, amended claim 31 from which they depend; dependent claims 33-34 explicitly recite the dosage of 5-20 µg (claim 33) and 10 µg (claim 34). Accordingly, the limitation of amended claim 31 is understood to be fully satisfied by dosages of 10 µg (see dependent claims 33-34). 
	Regarding “Matrix-M™” as recited at amended claims 38-44, this term appears to refer to a trademark owned by Novavax™.  Specifically, Matrix-M™ is identified as a registered trademark in the Form 10-K SEC filing of Novavax™ in 2017 and 2022 (see, e.g., NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2021, 269 pages; at 3 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”; see also NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2017, 93 pages; at 4 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”).  The exact proprietary blend of Matrix-M™ is unspecified, but has been identified by Applicant as “a commercially-available adjuvant” that is “composed of 40 nanometer particles based on saponin extracted from the Quillaja Saponaria Molina bark together with cholesterol and phospholipid” (see, e.g., Reply filed 2/14/2022 at 7-8; see Spec. filed 1/24/2020 at 43).  Accordingly, for purposes of initial examination, any prior art reference to a commercially available adjuvant identified as Matrix-M™ is understood to satisfy the claimed limitations to this substance.
	Additional claim interpretations are provided below.

Claim Objections
Claims 39-44 are objected to because of the following informalities:
Claims 39-44 use the term Matrix-M™, which is a trade name or mark used in commerce. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term5.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Here, claims 39-44 continue to refer to use a trademark to refer to a good rather than a source of goods; however, a trademark or trade name is used to identify a source of goods, and not the goods themselves.  Accordingly, this usage is improper and objected to.  
Appropriate correction is required.

New or revised Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Interpretation
Claim 38 has been rejected as indefinite.  For purposes of the instant rejection, the parenthetical “about 40 nm” has been reasonably interpreted as a limitation specifying a narrower range of “about 40 nm”, which may include ranges such as 40±10%, 40±15%, 40±20%, etcetera, wherein the “±” indicates the ends of the range implied by “about” in the phrase “about 40 nm”. 
Brief Description of the Issue
Claim 38 was amended to recite an implicit range of “about 40 nm”.  The term “about” indicates some range of values that are not “40 nm”, but are “close to” 40 nm (e.g., 35, 36, 37, 38, 39, 41, 42, 43, 44, 45 nm, etc.).  These ranges may be referred to herein as 40±10%, 40±15%, 40±20%, etcetera.  However, the original disclosure does not literally, implicitly, or inherently teach or support such ranges. Therefore, this constitutes new matter. 
Lack of literal Support
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Amended claim 38 does not literally appear in the originally filed disclosure. Specifically, the limitation reciting “nano-sized (about 40 nm)” does not literally appear in the disclosure. The term “about” implies a range of values that are close to 40, but not 40, but no such values are literally discussed, disclosed, or referred to in the originally filed disclosure.
Lack of Implicit or Inherent Support
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.    As noted above, the claims are not literally supported by the originally filed disclosure.  Accordingly, the relevant issue is whether or not the new amendments and resulting claim scope is implicitly or inherently supported by the originally filed disclosure.
The closest supporting disclosure appears in the Specification at page 26 (see, e.g., Spec. filed 1/24/2020 at 26 at lines 20-25), which refers to “nano-sized (40 nm) . . . particles” (see, e.g., id.), and at page 33 (see, e.g., Spec. filed 1/24/2020 at 33 at lines 20-25), which refers to “saponin-based 40 nm particles” (see, e.g., id.). However, these disclosures identify a single, static, non-variable number of “40” only.  A single number is not a range and does not imply variability absent evidence to the contrary.  
MPEP § 2163(II)(A)(3)(b) identifies that when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation" (see, e.g., Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)).  While some variability might be presumed inherent (e.g., <1%) in a commercial chemical product by artisans, here the term “about” is undefined on record, but typically used in the art to imply variability of ±10%, ±15%, or even ±20% or more.  This term therefore encompasses a broader, unknown range of values.  This is pertinent because the relevant disclosures pertain to information relating to the trademark Matrix-M™ (see, e.g., Spec. filed 1/24/2020 at 26 at lines 20-25; 33 at lines 20-25).  Accordingly, the description provided is understood to pertain to a purified product sourced from a commercial vendor associated with the trademark.  No evidence of record teaches, discloses, suggests, implies, or otherwise establishes that the product associated with the trademark Matrix-M™ actually contains particles that are 40±10%, 40±15%, 40±20%, or more/less than 40 nm.  Rather, the current evidence of record and original specification only supports the presence of 40 nm particles. Therefore, this level of variability cannot be said to be inherent or implied in the commercial product described in the original specification.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).   Here, the newly added claim limitations are not inherently, implicitly, or literally supported by the originally filed disclosure.
Although the originally-filed disclosure may render the instant claims and the range of “about 40 nm” obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572), wherein the description must describe the invention as an integrated whole (see, e.g., Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013)).
Accordingly, claims 38-40 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-34, 38-44, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 depends from amended claim 31, but recites the limitation "R21 polypeptide" at line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 depends from amended claim 31, but recites the limitation "R21 polypeptide" at line 2.  There is insufficient antecedent basis for this limitation in the claim.
Amended claim 38 includes the phrase “phosphatidyl choline (phospholipid) from fresh egg yolk”, which renders the claim scope indefinite.  It is unclear if the parenthetical term “phospholipid” is (i) a superfluous identifier (i.e., identifying that “phosphatidyl choline” is a species within the genus of phospholipids); (ii) indicates the presence of additional phospholipids “from fresh egg yolk” other than “phosphatidyl choline”; (iii) indicates that the “phosphatidyl choline” is impure and may “comprise” additional phospholipids “from fresh egg yolks”; or (iv) something else.  The parenthetical creates substantial confusion regarding the claim scope.  For purposes of applying the prior art: any combination of “R21” and “Matrix-M”/“Matrix-M1” is understood to satisfy the pending claim scope (see, e.g., Reply filed 2/14/2022 at 7-8 at bridging ¶).
Amended claim 38 includes the phrase “nano-sized (about 40 nm) cage-like particles”, which renders the claim scope indefinite. It is unclear if the “about 40 nm” is exemplary claim language or if “about 40 nm”, which is a narrow subrange of “nano-sized”, is intended to further limit the claim scope (see, e.g., MPEP § 2173.05(d)).  Accordingly, claim 38 is rejected as indefinite.  For purposes of applying the prior art: any combination of “R21” and “Matrix-M”/“Matrix-M1” is understood to satisfy the pending claim scope (see, e.g., Reply filed 2/14/2022 at 7-8 at bridging ¶).
Amended claim 38 includes the phrase “cage-like particles”, which renders the claim scope indefinite.  The term “cage-like” is undefined on record and it is unclear how the subjective approximation of “like” modifies “cage” (Is a bowl “cage-like”? Does something “cage-like” have to be able to encage something or not? What kind of “cage” is the “cage-like” object “like”?).  This usage is analogous to the use of “type” in a phase such as “ZSM-5-type aluminosilicate zeolites”, which the courts have held to be indefinite because it was unclear what “type” was intended to convey (see, e.g., MPEP § 2173.05(b)(III)(E) and (IV)).  Similarly, the usage of “like” in the phrase “cage-like” is indefinite because it is unclear what “like” is intended to convey in this context (see, e.g., MPEP § 2173.05(b)(III)(E)).  For purposes of applying the prior art: any combination of “R21” and “Matrix-M”/“Matrix-M1” is understood to satisfy the pending claim scope (see, e.g., Reply filed 2/14/2022 at 7-8 at bridging ¶).
Amended claim 38 no longer identifies that the adjuvant “is” Matrix-MTM, but instead identifies that the adjuvant “comprises” Matrix-MTM.  Therefore, the adjuvant is not equivalent to the material referred to as Matrix-MTM.  This amendment renders the phrase “said adjuvant is present in a µg:µg ratio in the range 1:1 to 1:50 of  polypeptide: Matrix-MTM”, because the statement literally identifies that the “adjuvant” is present in a particular ratio, but then inconsistently identifies the ratio as polypeptide to something other than the adjuvant.  This raises substantial and material concern regarding the claim scope.  Specifically, is the enumerated ratio a ratio of polypeptide: Matrix-MTM or a ratio of polypeptide:adjuvant?  The answer is unclear because the claim makes both statements “said adjuvant is present in a ...ratio” and also “1:1 to 1:50 of  polypeptide: Matrix-MTM”.  As noted above, the “adjuvant” and “Matrix-MTM” are no longer defined as synonymous or equivalent, and it is unclear how much of the Matrix-MTM is comprised by the adjuvant, and therefore the ratio of “adjuvant” to “Matrix-MTM” renders the resulting product variable (i.e., adjuvant comprising 1% or 90% of the compound would yield highly different volumes in the final products administered) (see, e.g., MPEP § 2173.05(b)(II)).  Accordingly, claim 38 is rejected because it is unclear what components are used in the recited ratio as described. For purposes of applying the prior art: any combination of “R21” and “Matrix-M”/“Matrix-M1” is understood to satisfy the pending claim scope (see, e.g., Reply filed 2/14/2022 at 7-8 at bridging ¶).
Amended claim 38 continues to recite the trademark/trade name Matrix-M™6, and to use the trademark improperly.  Specifically, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  At amended claim 38, the trademark is improperly utilized to “identify or describe the goods associated with the trademark”, rather than “a source of goods”.  To this end, it is the Examiner’s understanding that Applicant has attempted to define the trademark of Matrix-M™ to be equivalent to an indefinite description of a desired product.  This is an improper usage of the trademark, because trademarks or trade names are “not the goods themselves”, and here the trademark at issue is the IP of another7, and has the meaning ascribed to it by the owner of the trademark. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Per MPEP § 2173.05(u),
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name

If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
Accordingly, here, amended claim 30 continues to utilize the trademark to improperly “identify a[] particular material or product”, and is therefore indefinite. For purposes of applying the prior art: any combination of “R21” and “Matrix-M”/“Matrix-M1” is understood to satisfy the pending claim scope (see, e.g., Reply filed 2/14/2022 at 7-8 at bridging ¶).
Amended claims 39-44 continue to recite the trademark/trade name of Matrix-M™8.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an adjuvant having a proprietary and unspecified blend of components, including “40 nanometer particles based on saponin extracted from the Quillaja Saponaria Molina bark together with cholesterol and phospholipid” (see, e.g., Reply filed 2/14/2022 at 7-8; see Spec. filed 1/24/2020 at 26 at lines 10-36).  It is unclear what the exact composition of the adjuvant claimed may be in view of the trademark or tradename, accordingly, the identification/description is indefinite (see, e.g., MPEP § 2173.05(u)).  For purposes of applying prior art under 35 USC 102 or 103, any combination of “R21” and “Matrix-M”/“Matrix-M1” is understood to satisfy the pending claim scope (see, e.g., Reply filed 2/14/2022 at 7-8 at bridging ¶).
Claim 50 depends from amended claim 31, but recites the limitation "R21 polypeptide" at line 2.  There is insufficient antecedent basis for this limitation in the claim.
Accordingly, claims 33-34, 38-44, and 50 are rejected as indefinite. 
Response to Arguments Regarding 35 USC 112(b)
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  Some arguments have been rendered moot in view of the revised and new rejections necessitated by Applicant set forth above.  Applicable arguments appear at page 8 of the Reply.
It is the Examiner’s understanding that Applicant’s response to the indefinite rejections of claims 38-44 is to allege that “the content of Matrix-M is explained in detail . . . in the Specification” (see, e.g., Reply filed 10/19/2022 at 8 at penultimate ¶).  This is moot and fails to address the indefiniteness issue.  Per MPEP § 2173.05(u),
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
The instant claims continue to attempt to utilize the trademark as a name of a proprietary product and particular material. This is an improper use of a trademark and renders the claim indefinite. 
	Accordingly, all applicable arguments have been fully considered but not found persuasive.  Therefore, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-35, 38-46, and 48-51 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Clinical Trial Protocol: VAC053 Protocol v5.0 (Clinical Trial Protocol: VAC053 Protocol v5.0, Safety and immunogenicity of a protein particle malaria vaccine candidate, R21, administered with and without Matrix-M1 in healthy UK volunteers: A Phase I Clinical Trial, University of Oxford, 70 pages with 1 page of publication data (July 11th 2016); hereafter “VAC053”; cited in previous action) as evidenced by US 2016/0144011 A1 (May 26, 2016; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and that discussion is incorporated into the instant rejection.  The originally elected species is understood to read upon and satisfy all claim limitations set forth at pending claims 31-35, 38-46, and 48-51. Additional claim interpretations are set forth below.
Regarding claims 31-35, 38-46, 48-51, and the originally elected species of “Active Comparator Group 1”, VAC053 identifies and describes a clinical trial protocol for testing the R21 polypeptide (see, e.g., VAC053 at 8), including vaccination protocols and schedules wherein 10µg of R21 and 50µg of Matrix-M™ is administered to adults aged 18-50 years in three doses, including at Day 0, Day 28, and Day 56 (see, e.g., VAC053 at 9; esp. id. at § Population and § Vaccination Schedule), via intramuscular injection (see, e.g., VAC053 at 35 at § 4 and §§ 4.1).  Regarding claim 31 and the phrase “wherein said R21 polypeptide is in the form of a [VLP]”, VAC053 explicitly identifies that R21 is a “virus like-particle that results for[sic] spontaneous assembly of the R21 molecules” (see, e.g., VAC053 at Figure 2 on 17).  Accordingly, an artisan would readily appreciate that R21 as disclosed by VAC053 is in the form of a VLP.  Regarding claim 31 and the phrase “wherein said VLP comprises less than 10% free hepatitis B surface antigen protein”, VAC053 explicitly identifies that R21 lacks the excess HBsAg in the prior art formulation of “RTS,S”, and notes that “R21 comprises only fusion protein moieties, i.e., as 100% of its molecules” (see, e.g., VAC053 at 16 at 1st full ¶).  Accordingly, an artisan would readily appreciate that R21 as disclosed by VAC053 comprises less than 10% HBsAg, and in fact would infer that R21 was free of any excess HBsAg (see id).  Regarding claims 31, 33, 34, 44, 50, and the amount of R21 administered, VAC053 explicitly identifies that adult patients are given doses including 10 µg of R21 (see, e.g., VAC053 at 9, 35 at § 4 and §§ 4.1).  This amount is understood to inherently and necessarily satisfy instant claim 50, at least because Applicant indicated that the elected species read upon instant claim 50, and the prior art teaches the same amount (i.e., 10 µg of R21) in the same patient population (i.e., adults 18 or older) (compare id with Reply filed 1/24/2020 at 7-8; also note that 10µg in a 50-100 kg human would be 0.0002 to 0.0001 mg/kg).  Regarding claim 32, VAC053 explicitly shows that R21 comprises one contiguous CS protein sequence and one contiguous HBsAg sequence, and therefore comprises CSP and HBsAg in a 1:1 ratio (see, e.g., VAC053 at 17, Fig. 2 on 17).  Regarding claims 35, 45-46, and dosing, VAC053 identifies and describes a vaccination protocol wherein 10µg of R21 and 50µg of Matrix-M™ is administered to adults aged 18-50 years in three doses, including at Day 0, Day 28, and Day 56, via intramuscular injection (see, e.g., VAC053 at 9 at § Population and § Vaccination Schedule, 35 at § 4 and §§ 4.1).  Regarding claims 38-44 and the ratio or amount of Matrix-M™, VAC053 identifies and describes a vaccination protocol wherein 10µg of R21 and 50µg of Matrix-M™ is administered to adults aged 18-50 years in three doses, including at Day 0, Day 28, and Day 56, via intramuscular injection (see, e.g., VAC053 at 9 at § Population and § Vaccination Schedule, 35 at § 4 and §§ 4.1).  Accordingly, R21 and Matrix-M™ would be present in a 1:5 ratio of µg of R21 to µg of Matrix-M™.  Regarding claim 48, the vaccination protocol disclosed by VAC053 is intended for humans, and therefore the R21 composition is necessarily understood to be a pharmaceutical composition suitable for administration to humans (see, e.g., VAC053 at 9 at § Population and § Vaccination Schedule, 35 at § 4 and §§ 4.1).  Regarding claim 49, the “wherein” statement at claim 49 is understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps of claim 31 (see, e.g., MPEP § 2111.04(I)).  Additionally, VAC053 informs artisans that R21 is expected to be more immunogenic than “RTS,S” (see, e.g., VAC053 at 18) and explains that the disclosure pertains directly to the development of a P. falciparum vaccine (see, e.g., VAC053 at 14).  Regarding claim 51, VAC053 discloses that the administration is by intramuscular injection (see, e.g., VAC053 at 35 at § 4 and §§ 4.1).
The evidentiary reference of US 2016/0144011 A1 is provided to evidence that one of ordinary skill in the art would readily understand and appreciate that references to “R21”, “R21 polypeptide”, etc. as discussed, disclosed, and utilized in the primary reference (see, e.g., VAC053 at 17-18 at § 3.3) would be understood by one of ordinary skill in the Malaria Vaccination arts to refer to the polypeptide called “R21”, having the sequence
MDPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNKNNQGNGQGHNMPNDPNRNVDENANANSAVKNNNNEEPSDKHIKEYLNKIQNSLSTEWSPCSVTCGNGIQVRIKPGSANKPKDELDYANDIEKKICKMEKCSSVPVTNMENITSGFLGPLLVLQAGFFLLTRILTIPQSLDSWWTSLNFLGGSPVCLGQNSQSPTSNHSPTSCPPICPGYRWMCLRRFIIFLFILLLCLIFLLVLLDYQGMLPVCPLIPGSTTTNTGPCKTCTTPAQGNSMFPSCCCTKPTDGNCTCIPIPSSWAFAKYLWEWASVRFSWLSLLVPFVQWFVGLSPTVWLSAIWMMWYWGPSLYSIVSPFIPLLPIFFCLWVYI
which shares 100% sequence identity with instant SEQ ID NO: 1 (compare instant SEQ ID NO: 1 (R21 polypeptide) with US’011 at SEQ ID NO: 1 (R21), showing identity).
	Accordingly, 31-35, 38-46, and 48-51 are anticipated by VAC053 as evidenced by US’011.
Response to Arguments Regarding VAC053
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  Applicable arguments appear at page 9 of the Reply (see, e.g., Reply filed 10/19/2022 at 9 at 1st and 2nd full ¶¶).
It is the Examiner’s understanding that Applicant is attempting to allege that the document does not constitute prior art because a different version of the prior art document was published in a single database upon a post-filed date (see, e.g., Reply filed 10/19/2022 at 9 at 2nd full ¶).  This is not persuasive because (i) the documents at issue have not been shown to be identical, (ii) Applicant failed to address the internal date of the document, (iii) Applicant failed to address the date-limited search data provided by the Examiner, and (iv) Applicant failed to dispute or rebut that the document relied upon by the Examiner was publicly available at clinicaltrials.gov on or before July 27, 2016. Examiner directs Applicant to VAC053 as attached to the 4/19/2022 action, at page 71 of the document, which provided a screenshot of a date-limited search showing the link for the document utilized, which evidences that it was published “Before Jul 27, 2016” (see, e.g., VAC053 at page 71).  The Examiner has repeated the date-limited search using the same terms (“Matrix-M1” and “Adjuvant”), and the search yielded the same information and same document:

    PNG
    media_image1.png
    136
    532
    media_image1.png
    Greyscale

This date also corresponds to the internal date present in the document. Accordingly, Applicant’s arguments and proffered evidence attempting to establish a different publication date are not persuasive.  However, Applicant is invited to further their argument by specifically addressing why a date-limited GOOGLE™ search would identify that the exact document relied upon by the Examiner was published online on Clinicaltrials.gov “before Jul 27, 2016”.  In the absence of such information, the allegation that the document was published in a different database upon a later date is not sufficient to rebut or address whether the document was available at an earlier date in a completely different database.
	Accordingly, the evidence of record supports a determination of anticipation and a determination that the document relied upon by the Examiner was publicly available on Clinicaltrials.gov “before Jul 27, 2016” per a date-limited GOOGLE™ search.  Therefore, the rejection is maintained.

Claims 31-35, 38-46, and 48-51 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Clinical Trial NCT02905019 (NCT02905019, “A Safety and Efficacy Study of R21 +/- ChAd63/MVA ME-TRAP”, ClinicalTrials.gov archive, Version Submitted and Published Sept. 16, 2016, 7 pages; hereafter “NCT02905019Sept2016”; previously cited in Requirement mailed 8/13/2021) as evidenced by US 2016/0144011 A1 (May 26, 2016).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and that discussion is incorporated into the instant rejection.  The originally elected species is understood to read upon and satisfy all claim limitations set forth at pending claims 31-35, 38-46, and 48-51. Additional claim interpretations are set forth below.
Regarding claims 31-35, 38-46, 48-51, and the originally elected species of “Active Comparator Group 1”, NCT02905019Sept2016 identifies and describes a clinical trial protocol that including “Active Comparator: Group 1”, which comprises administering 10µg of R21 and 50µg of Matrix-M™ to adults aged 18-45, by intramuscular injection; wherein Group 1 is identified as receiving three vaccinations, including vaccines in “week 0, 4 and 8” (i.e., ~Day 0, 28, and 56) (see, e.g., NCT02905019Sept2016 at 3 at § “Study Description”, 4 at § “Arms and Interventions”, 5 at § Eligibility).  Regarding ratios, 10µg of R21 and 50µg of Matrix-M™ form a 1 µg:5 µg ratio.  Accordingly, the prior art appears to explicitly teach the originally elected species (see id).  Regarding claim 48, the vaccination protocol disclosed by the primary reference is for administration to humans, and therefore disclosed compositions are necessarily understood to be pharmaceutical compositions suitable for administration to humans (see, e.g., NCT02905019Sept2016 at 3 at § “Study Description”, 4 at § “Arms and Interventions”, 5 at § Eligibility).  Regarding claim 49, the “wherein” statement at claim 49 is understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps of claim 31 (see, e.g., MPEP § 2111.04(I)).  Accordingly, claim 49 is rejected for the reasons set forth for claim 31.  Regarding claim 50, the primary reference identifies that adult patients 18-45 are given doses including 10 µg of R21 (see, e.g., NCT02905019Sept2016 at 3 at § “Study Description”, 4 at § “Arms and Interventions”, 5 at § Eligibility)).  This amount is understood to inherently and necessarily satisfy instant claim 50, at least because Applicant indicated that the elected species read upon instant claim 50, and the prior art teaches the same amount (i.e., 10 µg of R21) in the same patient population (i.e., adults 18 or older) (compare id with Reply filed 1/24/2020 at 7-8).  Furthermore, adult humans may weigh approximately 50-100 kg, and 10µg in a 50-100 kg human would be 0.0002 to 0.0001 mg/kg, and therefore an artisan would at once envisage and practice dosing that would anticipate the range recited at instant claim 50.  
Regarding claims 31-32, the structure of SEQ ID NO: 1, the phrase “wherein said R21 polypeptide is in the form of a [VLP]”, and the phrase “wherein said VLP comprises less than 10% free hepatitis B surface antigen protein”, the evidentiary reference of US 2016/0144011 A1 is provided to evidence that one of ordinary skill in the art would readily understand and appreciate that references to “R21”, “R21 polypeptide”, etc. as discussed, disclosed, and utilized in the primary reference (see, e.g., NCT02905019Sept2016 at 3 at § “Study Description”, 4 at § “Arms and Interventions”, 5 at § Eligibility), would be understood by one of ordinary skill in the Malaria Vaccination arts to refer to the polypeptide called “R21”, having the sequence
MDPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNKNNQGNGQGHNMPNDPNRNVDENANANSAVKNNNNEEPSDKHIKEYLNKIQNSLSTEWSPCSVTCGNGIQVRIKPGSANKPKDELDYANDIEKKICKMEKCSSVPVTNMENITSGFLGPLLVLQAGFFLLTRILTIPQSLDSWWTSLNFLGGSPVCLGQNSQSPTSNHSPTSCPPICPGYRWMCLRRFIIFLFILLLCLIFLLVLLDYQGMLPVCPLIPGSTTTNTGPCKTCTTPAQGNSMFPSCCCTKPTDGNCTCIPIPSSWAFAKYLWEWASVRFSWLSLLVPFVQWFVGLSPTVWLSAIWMMWYWGPSLYSIVSPFIPLLPIFFCLWVYI
which shares 100% sequence identity with instant SEQ ID NO: 1 (compare instant SEQ ID NO: 1 (R21 polypeptide) with US’011 at SEQ ID NO: 1 (R21), showing identity).  Accordingly, because the prior art sequence of R21 and instantly recited SEQ ID NO: 1(R21) are identical, absent evidence to the contrary, it is understood that the prior art sequence must inherently and necessarily satisfy the “wherein” clauses set forth at claims 31 and 32 (see, e.g., In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), noting that a chemical composition and its properties are inseparable, and therefore "[p]roducts of identical chemical composition can not have mutually exclusive properties").
	Accordingly, 31-35, 38-46, and 48-51 are anticipated by NCT02905019Sept2016 as evidenced by US’011.
Response to Arguments Regarding NCT02905019Sept2016
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  Applicable arguments appear at pages 9-10 of the Reply (see, e.g., Reply filed 10/19/2022 at 9-10 at bridging ¶).
It is the Examiners understanding that Applicant is alleging that “Applicant has amended claim 31 to incorporate the limitations of claim 50 with respect to dosage based on age groups of the subject.  These dosages are not disclosed by ‘NCT02905019Sept2016’” (see, e.g., Reply filed 10/19/2022 at 9-10 at bridging ¶).  This is not persuasive because the rejection of record explicitly addressed the limitations of claim 50 and explained how the limitations were anticipated by the prior art.  Accordingly, Applicant has failed to address the merits of the rejection regarding rejected claim 50, and those limitations remain anticipated by the prior art for reasons of record. The alleged age limitations are moot, because NCT02905019Sept2016 was not a pediatric clinical trial, and therefore it is reasonably inferred the patients were consenting adults over the age of 18, as noted in the rejection (see, e.g., NCT02905019Sept2016 at 5 at § Eligibility, noting patients were between 18 and 45 years old).
	Applicant’s own rationale set forth on at page 11 of the Reply explains, mirrors the rationale set forth in the rejection above, and explains how a 10µg dose anticipates amended claim 1 (see, e.g., Reply filed 10/19/2022 at 11 at 4th full ¶).  Therefore, NCT02905019Sept2016 identifies that adult patients 18-45 were given doses including 10 µg of R21 (see, e.g., NCT02905019Sept2016 at 3 at § “Study Description”, 4 at § “Arms and Interventions”, 5 at § Eligibility)), and such patients are understood to have normal human weights absent evidence to the contrary.
Accordingly, the evidence of record supports a determination of anticipation and the rejection is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-35, 38-39, 41-43, 45-46, and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/111733A1 (Collins et al.; July 24, 2014; cited in Requirement mailed 8/13/2021).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and that discussion is incorporated into the instant rejection.  The originally elected species is understood to read upon and satisfy all claim limitations set forth at pending claims 31-35, 38-39, 41-43, 45-46, and 48-51. Additional claim interpretations are set forth below.
Regarding claims 31-35, 38-39, 41-43, 45-46, and 48-51, the prior art of WO’733 teaches and discloses vaccination methods, including wherein polypeptide R21, having the sequence
MDPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNANPNKNNQGNGQGHNMPNDPNRNVDENANANSAVKNNNNEEPSDKHIKEYLNKIQNSLSTEWSPCSVTCGNGIQVRIKPGSANKPKDELDYANDIEKKICKMEKCSSVPVTNMENITSGFLGPLLVLQAGFFLLTRILTIPQSLDSWWTSLNFLGGSPVCLGQNSQSPTSNHSPTSCPPICPGYRWMCLRRFIIFLFILLLCLIFLLVLLDYQGMLPVCPLIPGSTTTNTGPCKTCTTPAQGNSMFPSCCCTKPTDGNCTCIPIPSSWAFAKYLWEWASVRFSWLSLLVPFVQWFVGLSPTVWLSAIWMMWYWGPSLYSIVSPFIPLLPIFFCLWVYI 
(see, e.g., WO’733 at SEQ ID NO: 1, Figure 1),
which shares 100% sequence identity with instant R21 (compare instant SEQ ID NO: 1 (R21 polypeptide) with WO’733 at SEQ ID NO: 1 and Fig. 1, showing identity), may be administered to human subjects (see, e.g., WO’733 at 5 at lines 5-15, noting that the subject is “preferably a human subject”) at a dosage of “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21), in a series of “2 to 4 doses” at intervals of “2 weeks to 4 months” (see, e.g., WO’733 at 10 at lines 1-16), via intramuscular injection (see, e.g., WO’733 at 10 at lines 7-10).  Regarding claims 31-32 and the structural limitations of instant SEQ ID NO: 1, because the prior art sequence of R21 and instantly recited SEQ ID NO: 1(R21) are identical, absent evidence to the contrary, it is understood that the prior art sequence must inherently and necessarily satisfy the “wherein” clauses set forth at claims 31 and 32 (see, e.g., In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), noting that a chemical composition and its properties are inseparable, and therefore "[p]roducts of identical chemical composition can not have mutually exclusive properties").  Furthermore, the primary reference identifies that embodiments such as SEQ ID NO: 1 form particles and may be referred to as “a virus-like particle” (see, e.g., WO’733 at 3 at lines 3-8), and further identify that the particle contains no free hepatitis B surface antigen proteins (see, e.g., WO’733 at 3 at lines 10-21).  Regarding claims 31, 33-34, and the amount of R21 administered per dose, the primary reference teaches that R21 may be administered to subjects at a dosage of “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21), which overlaps the ranges recited at instant claims 31 and 33-34.  Per MPEP § 2144.05(I), “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).  Regarding claims 35, 45-46, and the number of doses and frequency of dosing, the primary reference teaches that R21 may be administered to subjects in a series of “2 to 4 doses” at intervals of “2 weeks to 4 months” (see, e.g., WO’733 at 10 at lines 1-16).  Per MPEP § 2144.05(I), “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).  Regarding claim 48, the primary reference explicitly teaches and claims pharmaceutical and vaccine compositions (see, e.g., WO’733 at 12 at lines 1-5, claims 1, 7, 18-19, 26-27, 29-30).  Regarding claim 49, the “wherein” statement at claim 49 is understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps of claim 31 (see, e.g., MPEP § 2111.04(I)).  Accordingly, claim 49 is rejected for the reasons set forth for claim 31.  Furthermore, the primary reference explicitly identifies that the disclosed methods and formulations may be utilized to immunize a subject susceptible to P. falciparum infection (see, e.g., WO’733 at 5 at lines 8-25, claims 1, 7, 18-19, 21, 26-27, 29-30).  Regarding claim 51 and intramuscular administration, WO’733 teaches that the disclosed immunization methods may be performed via intramuscular injection (see, e.g., WO’733 at 10 at lines 7-10).
	The prior art differs from the instantly claimed invention as follows: The primary reference does not reduce to practice a method of immunizing a human as instantly claimed using the adjuvant Matrix-M™ in a ratio amount as presently claimed.
	Regarding the application of WO’733 methods to human subjects of any age, WO’733 explicitly claims and directs artisans to methods of treating or immunizing “subjects” (see, e.g., WO’733 at claims 18-21, 26-31), and the term “subjects” is unambiguously identified by WO’733 as including humans (see, e.g., WO’733 at 5 at lines 5-25, noting that the subject is “preferably a human subject”, and that the disclosure repeatedly refers to “an immunized human”, “a human”, and “human or non-human animal[s]”). Accordingly, an artisan would at once envisage the disclosed methods and products being applied to human subjects of any age that would benefit from immunization as set forth in the disclosure of WO’733.  Regarding the general usage of an adjuvant, WO’733 explicitly identifies that the formulations may include adjuvants such as Matrix-M™ (see, e.g., WO’733 at 7 at lines 27-29, 8 at lines 10-30, 14 at lines 22-31, 15 at lines 1-31, 16 at lines 15-20, 22 at lines 22-25, 23 at lines 1-2, 25 at lines 1-21, 25 at lines 1-5, passim).  Furthermore, WO’733 identifies that R21 in combination with Matrix-M™ provided superior results relative to other adjuvants (see, e.g., WO’733 at 25 at lines 1-5 and 9-21).  Therefore, an artisan would be directed to utilize R21 in combination with Matrix-M™ with the expectation of superior results relative to other formulations (see id).  Regarding claims 38-39, 41-43, and the amount and ratio of adjuvant utilized, although WO’733 does not explicitly disclose the same amounts and ratios of adjuvant instantly claimed, WO’733 provides substantial guidance directing artisans to utilize similar amounts and ratios.  Specifically, WO’733 discloses that the polypeptide of R21 may be administered in amounts “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21), that such polypeptides may be utilized with adjuvants generally (see, e.g., WO’733 at 7 at lines 27-29, 8 at lines 10-30), and additionally provides guidance regarding the ratio of R21 and Matrix-M™ utilized in animal studies (see, e.g., WO’733 at 14 at lines 22-29, 15 at lines 5-10).  Specifically, WO’733 exemplifies the usage of 0.5µg of R21 per 12µg of Matrix-M™ (see id), which would reasonably direct artisans to begin with a ratio of µg R21:µg Matrix-M™ of around 1:24 (see id).  Therefore, the range of 1-50 µg of R21 (see, e.g., WO’733 at 9 at lines 15-21) would be understood to correspond to the approximate range of 24-1,200 µg of Matrix-M™ using the 1:24 ratio guidance exemplified in the disclosure.  Therefore, the guidance provided by the prior art would lead to a ratio and range of Matrix-M™ that overlaps directly with the ranges recited at instant claims 38-39 and claims 41-43 (see, e.g., MPEP § 2144.05(I), noting that “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).  Regarding claim 50 and amended claim 31, WO’733 directs to methods of treating or immunizing “subjects” (see, e.g., WO’733 at claims 18-21, 26-31), wherein “subjects” include humans without limitation to age or weight (see, e.g., WO’733 at 5 at lines 5-25).  Humans may typically weigh from less than 5 kg to more than 100 kg, and WO’733 identifies that the polypeptide of R21 may be administered in amounts “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21).  In view of the range of human weights and guidance regarding dosage amounts, an artisan would readily appreciate that such dosages range from at least 0.0002 to 0.0001 mg/kg, which clearly overlaps in scope with the range recited at instant claim 50 (see, e.g., MPEP § 2144.05(I), noting that “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The claimed invention is obvious in view of the prior art because it is the obvious combination of prior art elements (i.e., the known polypeptide of R21, the known adjuvant of Matrix-M™) according to known methods of immunizing humans disclosed by the prior art of WO’733, which would lead to predictable and expected results, namely the immunization of humans against infection by P. falciparum, wherein the usage of Matrix-M™ would be predicted to provide superior results relative to other adjuvants.  Furthermore each prior art element merely performs the same function in combination as it does separately; Furthermore, the prior art guides artisans to the same or overlapping ranges of components as instantly claimed, to achieve the same purpose (i.e., immunization), using the same components (i.e., R21 and Matrix-M™), via the same administration method (i.e., intramuscular injection), in the same subjects (i.e., humans) (see, e.g., MPEP § 2143(I)(A), (G) and MPEP § 2144.05(I)).  Accordingly, the claimed embodiments are obvious in view of the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the vaccine arts to administer known components (i.e., R21 and Matrix-M™), combined in known amounts, via a known administration route (i.e., intramuscular injection), to a known patient population (i.e., humans), to achieve a result explicitly taught and expected in view of the prior art (i.e., immunization against infection by P. falciparum).
Accordingly, claims 31-35, 38-39, 41-43, 45-46, and 48-51 are rejected as obvious in view of the prior art.
Response to Arguments Regarding Obviousness
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  Applicable arguments appear at pages 10-12 of the Reply (see, e.g., Reply filed 10/19/2022 at 10 at 1st full ¶ to 12 at 2nd full ¶).
It is the Examiner’s understanding that Applicant is alleging that the instantly claimed range is “narrow compared” to the prior art range (see, e.g., Reply filed 10/19/2022 at 10 at 3rd full ¶, 10-11 at bridging ¶, 11-12 at bridging ¶).  This is not persuasive because MPEP § 2144.05(I) notes that “[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists”.  Here, the prior art teaches “subjects” include humans without limitation to age or weight (see, e.g., WO’733 at 5 at lines 5-25), and identifies that the polypeptide of R21 may be administered in amounts “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21).  Typical humans weigh on the order of less than 5 kg to more than 100 kg as noted in the rejection.  Accordingly, an artisan would readily understand that the range of “about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21) in adult humans would overlap the claimed range.  Therefore, a prima facie case of obviousness exists. 
It is the Examiner’s understanding that Applicant is attempting to limit the prior art to only the “example disclosed in Collins”, which “deal with mice” rather than humans (see, e.g., Reply filed 10/19/2022 at 10 at 3rd full ¶, 10-11 at bridging ¶ to 12 at 3rd ¶).  This is unreasonable and not persuasive because prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses, including non-preferred embodiments (see, e.g., MPEP §§ 2123(I)-(II)).  Accordingly, obviousness does not require reduction to practice and prior art is not limited to examples.  Furthermore, it would be unreasonable to limit the prior art to “mice” because the prior art explicitly pertains to human vaccinations.  Accordingly, arguments premised upon simply dismissing substantial disclosures in the prior art are not persuasive.
It is the Examiner’s understanding that Applicant is attempting to allege that the prior art is limited to guidance directing artisans to the broad range of “about 1 to about 1000 ug” (see, e.g., Reply filed 10/19/2022 at 10 at 3rd full ¶, 10-11 at bridging ¶ to 12 at 5th ¶).  This is incorrect and appears to be an attempt to dismiss or ignore the more specific teachings of the prior art directing artisans to the much narrower and “prefer[ed]” range of “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21).  Arguments that dismiss or ignore substantial portions of the prior art disclosure are not persuasive.  Therefore, arguments premised upon the false assumption that the prior art only teaches the broader range of “about 1 to about 1000 ug” without consideration of the narrower range of “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21), are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “suitabl[e] adult humans” that “weigh 60-80 kg”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Critically, Applicant’s calculations and arguments premised upon the unclaimed range of 60-80 kg fail to reflect the full scope of the pending claims.  Human weights are highly variable and humans “under the age of 18” may weigh less than 0.831 kg 9 and up to at least 600 pounds (272.15 kg)10. In addition, humans 18 or older may weigh up to at least 1,041 pounds (472.1897 kg)11, and less than 60 kg.  The claims fail to specify a range of “60-80 kg”.  Accordingly, such arguments are not persuasive and do not reflect the pending claim scope.
It is the Examiner’s understanding that Applicant is alleging unexpected results (see, e.g., Reply filed 10/19/2022 at 11 at penultimate ¶, 11-12 at bridging ¶ to 12 at 2nd ¶).  The requirements for establishing unexpected results are set forth at MPEP § 716.02.  Here, no evidence of unexpected results, relative to the closest prior art, of both statistical and practical significance, have been established on record, showing any criticality of range or unexpected results.  Rather, the prior art explicitly teaches a method of vaccination for Malaria using the exact same polypeptide, in human patients, at “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21), and the instant disclosure teaches the exact expected result in view of the prior art, namely that such amounts work to vaccinate against Malaria.  Nothing unexpected has been identified commensurate in scope with the requirements of MPEP § 716.02.  Rather, per MPEP § 716.02(II), "[e]xpected beneficial results are evidence of obviousness of a claimed invention”, and therefore the use of the same peptide, at the same dosages taught by the prior art, to successfully achieve what was taught by the prior art --supports a determination of obviousness.   Accordingly, zero evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time. 
Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set forth above. Accordingly, the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-35, 38-39, 41-43, 45-46, and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9,821,046 (cited in previous action) in view of WO2014/111733A1 (Collins et al.; July 24, 2014; cited in Requirement mailed 8/13/2021).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and that discussion is incorporated into the instant rejection.  The originally elected species is understood to read upon and satisfy all claim limitations set forth at pending claims 31-35, 38-39, 41-43, 45-46, and 48-51. Additional claim interpretations are set forth below.
Regarding claims 31-35, 38-39, 41-43, 45-46, and 48-51 and instant SEQ ID NO: 1, US’046 claims and discloses instant SEQ ID NO: 1 (compare instant SEQ ID NO: 1 with US’046 at claims 1, 4-6, and SEQ ID NO: 1, showing sequences are identical).
The claimed invention of the issued US Patent differs from the instantly claimed invention as follows: US’046 claims the VLP product of SEQ ID NO: 4, but does not specifically claim methods of using the product to immunize humans as instantly claimed.
However, WO2014/111733A1, published July 24, 2014, identifies that the product of SEQ ID NO: 1 (see, e.g., WO’733 at SEQ ID NO: 1, Figure 1), may be administered to human subjects (see, e.g., WO’733 at 5 at lines 5-15, noting that the subject is “preferably a human subject”) at a dosage of “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21), in a series of “2 to 4 doses” at intervals of “2 weeks to 4 months” (see, e.g., WO’733 at 10 at lines 1-16), via intramuscular injection (see, e.g., WO’733 at 10 at lines 7-10), in combination with the adjuvant of Matrix-M™ (see, e.g., WO’733 at 7 at lines 27-29, 8 at lines 10-30, 14 at lines 22-31, 15 at lines 1-31, 16 at lines 15-20, 22 at lines 22-25, 23 at lines 1-2, 25 at lines 1-21, 25 at lines 1-5, passim) to desirably and predictably immunize subjects susceptible to plasmodium falciparum infection (see, e.g., WO’733 at claims 7, 18-19, 21, 26-30).  Additional teachings of WO’733 have been discussed in a preceding rejection that apply to pending claims 31-35, 38-39, 41-43, 45-46, and 48-51, and those teachings are fully incorporated into the instant rejection.
Therefore, the instantly claimed invention is rejected on the grounds of obviousness-type double patenting because the instantly claimed invention is the known and obvious application of a previously patented product set forth in the claims of US’046 per the methods and teachings identified and taught by WO’733, wherein WO’733 was published July 24, 2014.
Accordingly, claims 31-35, 38-39, 41-43, 45-46, and 48-51 are rejected
Response to Arguments Regarding ODP
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  Applicable arguments appear at page 12 of the Reply (see, e.g., Reply filed 10/19/2022 at 12 at last two ¶¶).
It is the Examiner’s understanding that Applicant fails to raise any specific arguments regarding the teachings of US’046 in view of WO’733, but instead attempts to incorporate by reference arguments raised in view of WO’733 alone, namely arguments pertaining to “sub-range of doses” (see, e.g., Reply filed 10/19/2022 at 12 at last two ¶¶).  This is not persuasive because the prior art of WO’733 explicitly teaches the narrower range of “between about 1 and about 50µg” (see, e.g., WO’733 at 9 at lines 15-21), which Applicant fails to acknowledge or specifically address. Furthermore, this is not persuasive because MPEP § 2144.05(I) notes that “[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists”.  Here, no evidence of unexpected results have been placed on record, and the prior art unambiguously teaches an overlapping range for use in human patients to accomplish the same outcome (vaccination) using the same polypeptide and the same adjuvant at an overlapping concentration.  Applicant fails to address such facts or the teachings of US’046.
Accordingly, the rejection is maintained as set forth above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new or revised grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The genus of sequences “having at least 80% sequence identity to SEQ ID NO: 1” contains >>100,000,000,000 species.
        2 See, e.g., Gill et al., Birth and developmental correlates of birth weight in a sample of children with potential sensory processing disorder, BMC Pediatr., 2013;13:29. Published 2013 Feb 25. doi:10.1186/1471-2431-13-29; hereafter “Gill”; at Table 4 on 4.
        3 See, e.g., Luciano, “World's Heaviest Man: The world begins to learn about Robert Earl Hughes", Washington Times Reporter; 13 March 2008, also available at https://‌web.‌archive.org‌/‌web‌/20120304152756/‌http://www.washingtontimesreporter.com/‌state_news/x688586179 (last visited 11/1/2022); hereafter “Luciano”; at page 1.
        4See, e.g., Luciano, “World's Heaviest Man: Robert Earl Hughes becomes a star". Washington Times Reporter; 14 March 2008, also available at https://‌web.archive.org/‌web/‌20120304152843/‌http://www.washingtontimesreporter.com/state_news/‌x1993300104 (last visited 11/1/2022); hereafter “LucianoII”; at page 2.
        5 see, e.g., NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2021, 269 pages; at 3 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”; see also NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2017, 93 pages; at 4 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”.  See also Spec. filed 1/24/2020 at 9 at lines 14-16.
        6 see, e.g., NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2021, 269 pages; at 3 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”; see also NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2017, 93 pages; at 4 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”.  See also Spec. filed 1/24/2020 at 9 at lines 14-16.
        7 see, e.g., NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2021, 269 pages; at 3 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”; see also NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2017, 93 pages; at 4 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”.  See also Spec. filed 1/24/2020 at 9 at lines 14-16.
        8 see, e.g., NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2021, 269 pages; at 3 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”; see also NOVAVAX, INC., SEC Form 10-K for Fiscal year ended December 31, 2017, 93 pages; at 4 at § “NOTE REGARDING TRADEMARKS”, identifying that “Matrix-M™ . . . are trademarks of Novavax”.  See also Spec. filed 1/24/2020 at 9 at lines 14-16.
        9 See, e.g., Gill et al., Birth and developmental correlates of birth weight in a sample of children with potential sensory processing disorder, BMC Pediatr., 2013;13:29. Published 2013 Feb 25. doi:10.1186/1471-2431-13-29; hereafter “Gill”; at Table 4 on 4.
        10 See, e.g., Luciano, “World's Heaviest Man: The world begins to learn about Robert Earl Hughes", Washington Times Reporter; 13 March 2008, also available at https://‌web.‌archive.org‌/‌web‌/20120304152756/‌http://www.washingtontimesreporter.com/‌state_news/x688586179 (last visited 11/1/2022); hereafter “Luciano”; at page 1.
        11See, e.g., Luciano, “World's Heaviest Man: Robert Earl Hughes becomes a star". Washington Times Reporter; 14 March 2008, also available at https://‌web.archive.org/‌web/‌20120304152843/‌http://www.washingtontimesreporter.com/state_news/‌x1993300104 (last visited 11/1/2022); hereafter “LucianoII”; at page 2.